Citation Nr: 1521287	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.

The Board notes that the Veteran submitted a medical opinion from his treating physician following the most recent Statement of the Case (SOC).  However, in March 2015, the Veteran indicated that he desired to waive initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to active service.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has tinnitus that is related to active service.




CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

III. Factual Background and Analysis

The Veteran contends that significant noise exposure during service caused his current bilateral hearing loss and tinnitus disabilities.  Specifically, in his March 2015 Travel Board hearing, he reported that his hearing problems and tinnitus began during his military service and they have continued since service.  The Veteran denied significant post-service noise exposure.

The Veteran's DD Form 214 lists his occupational specialty as an aircraft electrician, which corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.  The Veteran's DD Form 214 also lists the RVN Cross of Gallantry, which indicates combat service in Vietnam.  The Board therefore finds that an in-service injury due to noise exposure during the Veteran's service is established. 

The Board finds that the audiological examination dated in April 2011 shows bilateral hearing loss for VA purposes.  The Veteran is also competent to report tinnitus.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current bilateral hearing loss and tinnitus disabilities were caused or worsened by his military service.  

The Veteran's service treatment records did not reveal any hearing loss complaints.  His entrance audiological examinations showed hearing within normal limits for VA disability purposes.  There was no separation audiological examination.

The Veteran was afforded a VA audiological examination in April 2011.  The examiner indicated that the Veteran worked as an aircraft electrician in service.  The examiner noted that the Veteran had been a right-handed hunter since childhood.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran did not "personally complain of any hearing problems."  She indicated that the Veteran reported that he noticed intermittent tinnitus for only the past two to three years.  The examiner noted that there was no valid audiogram completed at the Veteran's separation from service.  The examiner found that, due to the information provided, the Veteran's hearing loss and tinnitus were less likely as not related to noise exposure while serving in the military.

In an opinion dated in September 2011, the Veteran's treating physician diagnosed bilateral sensorineural hearing loss.  He noted that the Veteran had a history of noise exposure.  The physician indicated that the Veteran reported that his hearing loss and tinnitus disabilities had been present since service.  The physician noted that the Veteran reported that he was told at his service exit interview that he had a 20 percent decrease in hearing loss in high frequencies.  The physician indicated that he suspected the Veteran's bilateral hearing loss was related to noise exposure while serving in the Marines.

In an opinion dated in March 2015, the Veteran's treating physician indicated that the Veteran's hearing test from 2011 showed considerable hearing loss.  He opined that given the Veteran's significant noise exposure from engines during service, it was at least as likely as not that the Veteran's hearing loss and tinnitus was related to his exposure to loud noise and acoustic trauma while serving as an electronics systems technician in service.

The Board finds that the conflicting opinions of the April 2011 VA examiner and the September 2011 and March 2015 treating physician are in relative equipoise.  Neither physician provided a solid explanation for their opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The April 2011 VA examiner provided a negative nexus opinion based on the lack of an audiogram at separation and the Veteran's reports of hunting since childhood.  However, the examiner incorrectly relied on the absence of an audiogram at separation and did not take into account the Veteran's statement that he first noticed his hearing problems in service.  Given the contradictory opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's bilateral hearing loss and tinnitus were incurred in or a result of active service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to hazardous noise in service, currently has a bilateral hearing loss disability, and reports that his current hearing problems and tinnitus began in service. Thus, the medical and lay evidence for the claims and the evidence against the claims are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


